DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2010/0289970) in view of Chaum.
Regarding claim 1:
Watanabe discloses a method of displaying augmented reality, comprising:
projecting light associated with a first frame of image data (see Fig. 7, step S202-S204);
focusing the light associated with the first frame of image data at a first depth plane (see Fig. 7, step 207; also see Fig. 8, displaying sub-frame 1 at diopter 0);
projecting light associated with a second frame of image data (see Fig. 7, outputting of the sub-frame 2 at step S207);
focusing the light associated with the second frame of image data at a second depth plane (see Fig, 8, displaying sub-frame 2 at diopter -0.5), wherein the first depth plane is different from the second depth plane (see paragraph 98; a moving picture in which an object varies in depth with time, or one still picture in which sub-pictures are different in depth and each depth is not time varying), and wherein the first depth plane and the second depth plane, when viewed by a user, are perceived simultaneously (see paragraph 83; the images presented to the user are perceived as real outside world scene, which suggest the planes are perceived simultaneously), 
wherein the first depth plane corresponds to a first distance away from the user in a z direction (see Fig. 8; first depth plane corresponds to sub-frame 1 or display mode 0, with diopter 0), and 
wherein the second depth plane corresponds to a second distance away from the user in the z direction (see Fig. 8; second depth plane corresponds to sub-frame 2 or displaying mode 1, with diopter -0.5), and 
wherein a gap between the first depth plane and the second depth plane remains unchanged over time (see paragraph 96; the depth can be defined as fixed bias; also see Figs. 7 and 8; in every frame, the sub-frame 1 and sub-frame 2 are always displayed at diopter 0 and diopter -0.5, respectively; hence the gap between the first depth plane at diopter 0 and the second depth plane at diopter -0.5 is unchanged over time).
Watanabe does not disclose the method comprising:
 	tracking a vergence of the user's eyes, wherein the light is focused based at least in part on the tracked vergence.
In the same field of endeavor, Chaum discloses a method of displaying augmented reality, comprising:
tracking a vergence of the user's eyes, wherein the light is focused based at least in part on the tracked vergence (see Figs. 1-2, the projector 120 includes an eye-pupil tracking; also see paragraph 585).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Watanabe to further include tracking a vergence of the user's eyes, wherein the light is focused based at least in part on the tracked vergence as taught by Chaum. One of ordinary skill in the art would have been motivated to do this because a display system with improved and stabilized directing of the beams to the eyes can be realized (see paragraph 796). Furthermore, the combination of the teachings would have yielded a display system capable of automatic focus adjustment (see paragraph 1201).
Regarding claim 3:
Watanabe and Chaum disclose all the features in claim 1, Watanabe further discloses the method, further comprising:
projecting light associated with a third frame of image data (see Fig. 7; the third frame correspond to the repeat of step $209, S202, S203, and S204);
focusing the light associated with the third frame of image data at the first depth plane (see Fig. 8; the third frame corresponds to display sub-frame 1 of frame 2 at diopter 0).
Regarding claim 4:
Watanabe and Chaum disclose all the features in claim 1, Watanabe further discloses the method, wherein the first depth plane corresponds to optical infinity (see paragraph 101; “0 diopter (i.e., at infinity focus)”).
Regarding claim 5:
Watanabe and Chaum disclose all the features in claim 1, Watanabe further discloses the method, wherein the first frame of image data and the second frame of image data are consecutive frames (see Fig. 8; sub-frame 1 and sub-frame 2 are consecutive frames).
Regarding claim 6:
Watanabe and Chaum disclose all the features in claim 1, Watanabe further discloses the method, wherein the focus of the first and second frames of image data are varied on a frame-by- frame basis (see paragraph 112; also see Figs. 19-22 and paragraphs 140-143).
Regarding claim 7:
Watanabe and Chaum disclose all the features in claim 1, Watanabe further discloses the method, further comprising delivering the focused light to a user's eyes (see Fig. 1 and paragraph 82).
Regarding claim 8:
Watanabe and Chaum disclose all the features in claim 1, Watanabe further discloses the method, wherein the first and second frames of image data comprise slices of a three- dimensional scene (see paragraph 9; “a variable-focus lens for varying the position of a virtual image in a depth direction, for three-dimensional representation of a moving picture”).
Regarding claim 9:
Watanabe and Chaum disclose all the features in claim 1, Watanabe further discloses the method, wherein the first and second frames of image data are provided in a time-sequential manner (see paragraph 104; “The plurality of successive sub-frames which together represent one frame are displayed in a time-division sequence”).
Regarding claim 10:
Watanabe and Chaum disclose all the features in claim 1, Watanabe further discloses the method, wherein the first depth plane corresponds to optical infinity, and the second depth plane corresponds to a depth plane closer than optical infinity (see Fig. 8; diopter 0 is optical infinity, and diopter -0.5 is closer than optical infinity).
Regarding claim 11:
Watanabe and Chaum disclose all the features in claim 1, Watanabe further discloses the method, wherein the projected light is focused through a variable focus element (see Fig. 1, variable focus lens 50).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view Chaum as applied to claim 1s above, and further in view of Lapstun et al. (US 2006/0028400; hereafter Lapstun).
Regarding claim 12:
Watanabe and Chaum disclose all the features in claim 1s; however, Watanabe and Chaum do not disclose the variable focus element is a deformable mirror membrane.
In the same field of endeavor, Lapstun discloses an augmented reality display system, wherein the variable focus element is a deformable mirror membrane (see paragraph 20; wavefront modulator is a VFE which uses deformable membrane mirror).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Watanabe in view of Chaum so that the variable focus element is a deformable mirror membrane as taught by Lapstun. One of ordinary skill in the art would have been motivated to do this because deformable mirror membrane is an art recognized equivalent of a variable focus element and the selection of any of these known equivalents to varying the focus of the projected light would be within the level of ordinary skill in the art.
Allowable Subject Matter
In regards to claim 13, none of the reference of record alone or in combination discloses or suggests an augmented reality display system, comprising: 
a spatial light modulator operatively coupled to an image source for projecting light associated with one or more frames of image data; 
an eye tracking system to determine a focus of a user's eyes; and 
a variable focus element (VFE) coupled to a set of optics for focusing at least a frame of the one or more frames of image data on a depth plane based at least in part on the focus of the user's eyes; and 
a plurality of switchable polymer-dispersed liquid crystal (PDLC) diffusers to increase a numerical aperture of the light associated with one or more frames of image data, 
wherein the number of PDLC diffusers in the plurality corresponds to a number of depth planes in which the system is configured to generate images.
Claim 24 recites similar limitations as in claim 13. Accordingly, claims 13-35 are allowed. 
Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive.
Applicant argues that Watanabe does not disclose “wherein the first depth plane corresponds to a first distance away from the user in a z direction, wherein the second depth plane corresponds to a second distance away from the user in the z direction, and wherein a gap between the first depth plane and the second depth plane remains unchanged over time”.
However, Examiner respectfully disagrees.  In the previous Office Action, Figs. 7 and 8 of Watanabe are cited to show the corresponding first frame and second frame.  It is clear from Fig. 8 that first frame (i.e., sub-frame 1) is displayed at diopter 0 (i.e., first depth plane), and the second frame (i.e., sub-frame 2) is displayed at diopter -0.5 (i.e., second depth plane).  Also, as shown in Fig. 7, the subsequent frames are displayed.  As result, in every frame, the sub-frame 1 and sub-frame 2 are always displayed at diopter 0 and diopter -0.5, respectively; hence the gap between the first depth plane at diopter 0 and the second depth plane at diopter -0.5 is unchanged over time.  Accordingly, the combination of Watanabe and Chaum disclose all the features in claims 1 and 3-11. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625